AQ 245D_ (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v

NIKKI FAWCETT Case Number: CR 11-3057-3-LTS

 

 

[J Revocation of Probation USM Number: — 11851-029

EH Revocation of Supervised Release Robert Tiefenthaler

C] Modification of Supervision Conditions Defendant's Attorney

THE DEFENDANT:

EB admitted guilt to violation(s) as listed below of the term of supervision.
CE] was found in violation of after denial of guilt.

 

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended

2 Failure to Truthfully Answer Inquiries November 7, 2019
3a-b Use of a Controlled Substance November 26, 2019
The defendant is sentenced as provided in pages 2 through 3___ of this judgment. The sentence is imposed pursuant to the

Sentencing Reform Act of 1984,

@ The defendant was not found in violation of | la-b and is discharged as to such violation(s).
(1) The Court did not make a finding regarding violation(s)

 

 

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessment imposed by this judgment are fully paid. If ordered to pay

Leonard T. Strand
Chief United States District Court Judge
Name and Title of Judge

 

 

December 9, 2019
Date of Imposition of Judgment Date

 
AQ 245D (Rev. 11/16) Judement ina Criminal Case for Revocations/Modifications

DEFENDANT: NIKKI FAWCETT

Judgment—-Page 2 of 3

CASE NUMBER: CR 11-3057-3-LTS

C

O @

PROBATION

The defendant’s supervision is continued with the addition of special condition number(s):

IMPRISONMENT

No imprisonment is ordered as part of this modification.

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 10 months.

The court makes the following recommendations to the Federal Bureau of Prisons:

It is recommended that the defendant be designated to FCI Pekin, FCY Greenville, or a Bureau of Prisons facility as
close to the defendant's family, as possible, commensurate with your security and custody classification needs.

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:

C] at Clam. [lpm on

[-] as notified by the United States Marshal.

 

The defendant must surrender for service of sentence at the institution designated by the Federal Bureau of Prisons:

[_] before 2 p.m. on

 

(-] as notified by the United States Marshal.

[-] as notified by the United States Probation or Pretrial Services Office.

RETURN

| have executed this judgment as follows:

at

Defendant delivered on to

 

 

with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
*%AO 245D (Rev. 11/16) Judgement ina Criminal Case for Revocations/Madi fications

 

DEFENDANT: NIKKI FAWCETT
CASE NUMBER: — CR 11-3057-3-LTS

SUPERVISED RELEASE

ia Upon release from imprisonment, No Term of Supervised Release is reimposed.

Judgment—Page

3

of

wo

 
